DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The abstract of the disclosure is objected to because the length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
in paragraph [0014], line 15: “effected” should recite --affected--;
in paragraph [0053], line 4: “may be provide” should recite --may be provided--;
in paragraph [0077], lines 3-4: “to effect the sealing” should recite --to affect the sealing--;
in paragraph [0081], line 8: “internal chamber 132” should recite --internal chamber 131--;
in paragraph [0084], line 12: “or other item” should recite --or another item--;
in paragraph [0093], line 12: “outer cap 512b” should recite --outer cap 512a--;

in paragraph [0101], line 1: “receiving section 530” should recite --receiving section 520--;
in paragraph [0104], lines 7 and 8 and line 19: “receiving chamber 531” should recite --receiving section 520-- for clarity and consistency;
in paragraph [0111], line 7: “in the an effective diameter” should recite --in an effective diameter--;
in paragraph [0114], line 10: “length adapter 510” should recite --length adapter 650--;
in paragraph [0118], line 4: “may be provide” should recite --may be provided--.  
Appropriate correction is required.
Claim Objections
Claims 29, 34, 43, 44, and 45 are objected to because of the following informalities:
Claim 29 recites “a sample” in line 8 and should recite --the sample--;
Claim 34 recites “bending by an angle” in line 2 and should recite --bending at an angle—;
Claim 43 recites “an open and closed position” in line 2 and should recite “an open position and a closed position” or “open and closed positions”;
Claim 44 recites “at a proximal region” in line 2 and should recite --at the proximal end--;
Claim 45 recites “the proximal region” in line 1 and should recite “the proximal end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-34 and 36-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites a method step in an apparatus claim in lines 13-15, which renders the claim indefinite. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 30-34 and 36-49 are rejected by virtue of their dependence from Claim 29.
Claim 32 recites a method step in an apparatus claim in lines 1-2 which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 33, 34, 36, and 37 are rejected by virtue of their dependence from Claim 32.
In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 36 recites a method step in an apparatus claim in lines 1-2 which renders the claim indefinite. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 37 recites a method step in an apparatus claim in lines 1-2 which renders the claim indefinite. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 40 recites a method step in an apparatus claim in lines 1-3 which renders the claim indefinite. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 41 is rejected by virtue of their dependence from Claim 40.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-33, 38-45, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop et al. (US 2017/0036205 A1)(Bishop)(Cited by Applicant).
In Regards to Claim 29: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) and dispensing a sample (see Bishop paragraph [0015] “spout enables the device to function as a dropper, for dispensing the fluid released from the absorbent collector”), the sampling device comprising: a sample collector (see Bishop: Abstract “swab comprises an absorbent collector, for acquiring a fluid sample”) comprising: a cap (see Bishop paragraph [0017] “the means for reversibly closing and opening the outlet comprises a removable cap”); and an insertion portion having a proximal end and a distal end (see Bishop Figure 1(i)), the proximal end of the insertion portion being connected to the cap and an absorbent portion being located at or adjacent the distal end of the insertion portion, the absorbent portion being configured to collect a sample (see Bishop paragraph [0025] and Figure 1(i)); a receiving section having an internal chamber (see 
In Regards to Claim 30: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the extraction surface is a surface of a wall that at least partially defines the internal chamber of the receiving section (see Bishop paragraph [0059] and Figure 12a).
In Regards to Claim 31: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the extraction surface comprises at least part of a bottom surface of the internal chamber and/or at least part of a side surface of the internal chamber (see Bishop paragraphs [0048] and [0059] and Figure 12).
In Regards to Claim 32: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the absorbent portion deforms when it interferes with the extraction surface (see Bishop 
In Regards to Claim 33: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein a length of the insertion portion is such that, when the absorbent portion is received in the internal chamber, the absorbent portion cannot be accommodated in the internal chamber without deforming (see Bishop Figures 1, 2b, 2c and 2d).
Regards to Claim 38: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein at least half of a length of the absorbent portion is configured to interfere with the extraction surface (see Bishop paragraph [0059] “absorbent head 12 of the swab part 10 are inserted into the collection tube 20, the absorbent head 12 is gradually compressed (undergoing radial compression) as it progresses down the inside of the body 22 of the collection tube 20”).
In Regards to Claim 39: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the absorbent portion comprises absorbent material (see Bishop paragraph [0054] “swab part 10 having a substantially rigid shaft 14 with an absorbent collector head 12 at one end. The collector head 12 is made of foam or sponge, for example, or some other absorbent material that is able to absorb a fluid”) surrounding a flexible rod portion (see Bishop paragraph [0136] “shaft 40 may flex”).
In Regards to Claim 40: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein securing the sample collector to the receiving section after collection of the sample forms a 
In Regards to Claim 41: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the receiving section comprises flexible side walls pressable by a user of the device to cause dispensing of the sample from the internal chamber (see Bishop paragraph [0110] “thickness of the collection tube 20 may be less in region 22b, to facilitate the application of gentle squeezing pressure in this region by the user when the collected fluid is being dispensed” and Figure 10).
In Regards to Claim 42: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the cap comprises at least one aperture through which the sample can be dispensed from the sampling device (see Bishop figure 4A, element 16, closure and element 17, dropper spout).
In Regards to Claim 43: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the cap comprises a lid that is movable between an open and closed position to selectively seal the at least one aperture (see Bishop Figure 4a, elements 16, 17 and 18 and Figures 5 and 6).
In Regards to Claim 44: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein a fluid path is provided through the insertion portion at a proximal region of the insertion portion 
In Regards to Claim 45: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the proximal region of the insertion portion comprises one or more openings adjacent the at least one aperture (see Bishop Figure 4a, elements 16, 17 and 18).
In Regards to Claim 47: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”)  wherein the sample collector is coupled to the receiving section by a screw-fitting such that during coupling of the sample collector to the receiving section, the absorbent portion rotates relative to the extraction surface causing extraction of the sample from the absorbent portion into the internal chamber (see Bishop paragraph [0115] “engaging the closure part 16 fully with the closure portion 24 (in the presently-preferred embodiments by screwing together the closure part 16 and the closure portion 24) causes further fluid to be squeezed out of the absorbent head 12. Such a screwing mechanism gives the user a mechanical advantage, potentially allowing them to compress the absorbent head 12 by more than would otherwise be possible if a screwing mechanism were not provided, and thereby enabling more fluid to be released from the absorbent head 12.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2017/0036205 A1)(Bishop)(Cited by Applicant), further in view of Tuite et al. (US 2004/0267181 A1)(Tuite)
In Regards to Claim 34: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) the sampling device comprising: a sample collector (see Bishop: Abstract “swab comprises an absorbent collector, for acquiring a fluid sample”), but is silent to wherein the absorbent portion deforms by bending by an angle of at least 90 degrees, at least 120 degree or at least 150 degrees.
Tuite teaches a sample collection and recovery device with an absorbent portion (see Tuite paragraph [0031] and Figure 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the swab of Tuite as the swab for collecting a sample as taught by Bishop since it is simple substitution of one known element for another to obtain predictable results. The combination teaches or suggests a sample collection and recovery device wherein the absorbent portion deforms by bending by an angle of at least 90 degrees, at least 120 degree or at least 150 degrees (see Tuite paragraph [0031] and Figure 1) because by simply pressing the swab against the side of a collection container, this 
In Regards to Claim 36: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) the sampling device comprising: a sample collector (see Bishop: Abstract “swab comprises an absorbent collector, for acquiring a fluid sample”), but is silent to wherein the absorbent portion deforms by bending back and pressing against itself.
Tuite teaches a sample collection and recovery device with an absorbent portion (see Tuite paragraph [0031] and Figure 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the swab of Tuite as the swab for collecting a sample as taught by Bishop since it is simple substitution of one known element for another to obtain predictable results.   The combination teaches or suggests a sample collection and recovery device wherein the absorbent portion deforms by bending back and pressing against itself because by simply pressing the swab against the side of a collection container, this swab is capable of being bent back and pressing against itself by the process if the user presses the swab against the side of the collection container with enough force.
In Regards to Claim 37: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) the sampling device comprising: a sample collector (see Bishop: Abstract “swab comprises an absorbent collector, for acquiring a fluid sample”), but is silent to wherein the absorbent portion is elongate and the absorbent portion bends at a central portion thereof.
Tuite teaches a sample collection and recovery device wherein the absorbent portion (see Tuite paragraph [0031] and Figure 1). It would have been obvious to one of ordinary skill in the .
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2017/0036205 A1)(Bishop)(Cited by Applicant), further in view of Davis (US 3640268 A1).  
In Regards to Claim 46: Bishop teaches a sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) but is silent to wherein the insertion portion comprises spaced apart legs that connect the insertion portion to the cap at connection positions that are spaced around the at least one aperture.
Davis teaches a device for collecting a specimen wherein the insertion portion comprises spaced apart legs that connect the insertion portion to the cap at connection positions that are spaced around the at least one aperture (see Davis: Column 3, lines 33-37 “provide one end of said swab assembly with footed prongs 22 which are circumferentially arranged around the elongated member 20”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the sampling device for collecting a .
Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over  Bishop et al. (US 2017/0036205 A1)(Bishop)(Cited by Applicant), further in view of Sangha (US 2012/0220043 A1).  
In Regards to Claim 48: Bishop teaches a sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) but is silent to the sampling device further comprising a desiccant housing.
Sangha teaches an apparatus for collecting a specimen comprising a desiccant housing (see Sangha paragraph [0045] “desiccant housing 32” and Figures 3-4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the sampling device for collecting a sample as taught by Bishop with the desiccant housing of Sangha (i.e., add the walls of the chamber 32 of Sangha, the desiccant packets 36 Sangha, and alter the body portion 22 of Bishop so they are slotted like the retainers 40 of Sangha)in order to “aid in the drying of the specimen” (see Sangha paragraph [0047]).
In Regards to Claim 49: Bishop teaches a sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) but is silent to wherein the receiving section comprises a base and the desiccant housing is comprised in the base, the desiccant housing comprising one or more windows.
Sangha teaches an apparatus for collecting a specimen wherein the receiving section comprises a base and the desiccant housing is comprised in the base, the desiccant housing comprising one or more windows (see Sangha paragraph [0047] “desiccant housing 32 is open and accessible…air holes 33 that extend through the closure” and Figure 4). It would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Alyssa N Potter/Examiner, Art Unit 3791      

/MATTHEW KREMER/Primary Examiner, Art Unit 3791